Title: Robley Dunglison to James Madison, 19 March 1830
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia.
                                
                                March 19th. 1830
                            
                        
                         
                        I regret to be compelled to trouble you so frequently on business, and assure you that I shall do so no
                            oftener than may seem necessary. The inclosed letter, however, to Mr Lomax seems to require your Perusal, although I fear
                            we can take no steps in the matter, in our present depressed State of Finances. When you have done with the letter you
                            will perhaps be good enough to return it to me in order that I may place it again in the hands of Mr Lomax.
                        I beg of you to accept my warmest acknowledgments for your kindness in permitting me to dedicate my Dictionary to you. So far as my Abilities permit, I will endeavour to make it such as will not
                            be unworthy of the honor of your name. A Dictionary of the kind is so much wanted that it is my intention to publish it in
                            England as well as here. Believe me, dear Sir With the most profound respect Your faithful & obliged Servant
                        
                        
                            
                                Robley Dunglison
                            
                        
                    